Case 2:19-cv-02507-PA-MRW Document 67 Filed 10/10/19 Page 1 of 5 Page ID #:577




  1   Peter Anderson, Esq., Cal. Bar No. 88891
             peteranderson@dwt.com
  2   Nicolette Vairo, Esq., Cal. Bar No. 311592
             nicolettevairo@dwt.com
  3   DAVIS WRIGHT TREMAINE LLPth
      865 South Figueroa Street, 24 Floor
  4   Los Angeles, CA 90017-2566
      Tel: (213) 633-6800
  5   Fax: (213) 633-6899
  6   Attorney for Defendants
      ABEL M. TESFAYE, JASON QUENNEVILLE,
  7   AHMED BALSHE, WASSIM SALIBI,
      THE WEEKND XO, LLC, THE WEEKND XO, INC.,
  8   THE WEEKND XO MUSIC, ULC, DAHEALA & CO.,
      LLC, SAL & CO MANAGEMENT LP, SAL & CO LP,
  9   XO&CO., INC., UNIVERSAL MUSIC GROUP, INC.,
      UMG RECORDINGS, INC., UNIVERSAL MUSIC
 10   PUBLISHING, INC., UNIVERSAL MUSIC
      CORPORATION, KOBALT MUSIC PUBLISHING
 11   AMERICA INC., WARNER CHAPPELL
      MUSIC, INC., WB MUSIC CORP., and
 12   SONGS MUSIC PUBLISHING, LLC
 13                       UNITED STATES DISTRICT COURT
 14                      CENTRAL DISTRICT OF CALIFORNIA
 15                                WESTERN DIVISION
 16   William Smith; Brian Clover; Scott        )   Case No. 2:19-cv-02507-PA-MRWx
      McCulloch,                                )
 17                                             )
                           Plaintiffs,          )   NOTICE OF MOTION AND
 18                                             )   MOTION TO DISMISS
            v.                                  )
 19                                             )         [Fed. R. Civ. P. 12(b)(6)]
      The Weeknd; Abel M. Tesfaye (p/k/a The    )
 20   Weeknd); Jason Quenneville (p/k/a         )
      DaHeala); Ahmad Balshe (p/k/a Belly);     )   Date: November 18, 2019
 21   Savan Harish Kotecha; Ali Payami; Karl    )   Time: 1:30 p.m.
      Martin Sandberg (p/k/a Max Martin);       )
 22   Peter Anders Svensson; The Weeknd XO,     )       Courtroom of the Honorable
      LLC; The Weeknd XO, Inc.; DaHeala &       )             Percy Anderson
 23   Co., LLC; MXM, LLC; MXM Publishing;       )       United States District Judge
      MXM Music AB; Wolf Cousins;               )
 24   Universal Music Group, Inc. Universal     )
      Music Publishing, Inc.; Universal Music   )
 25   Corporation; Universal Music Publishing   )
      LTD; Universal Music Publishing BL        )
 26   Limited; Big Life Music Ltd; Kobalt       )
      Songs Music Publishing, Inc.; KMR         )
 27   Music Royalties II SCSP; SONGS Music      )
      Publishing LLC; Songs of SMP;             )
 28            [Continued next page]            )
Case 2:19-cv-02507-PA-MRW Document 67 Filed 10/10/19 Page 2 of 5 Page ID #:578




  1   Warner/Chappell Music, Inc.; WB Music     )
      Corp.; Warner/Chappell Music              )
  2   Scandinavia AB Sal and CO Manage-         )
      ment LP; Sal and CO LP; Wassim Salibi     )
  3   (aka Tony Sal) (general partner of Sal    )
      and Co); Artist Nation Management         )
  4   Group, Inc. (general partner of Sal and   )
      Co); The Weeknd XO Music, ULC             )
  5   XO&co., Inc. (d/b/a XO) UMG Record-       )
      ings, Inc. (d/b/a Republic Records);      )
  6                                             )
                           Defendants.          )
  7                                             )
                                                )
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
Case 2:19-cv-02507-PA-MRW Document 67 Filed 10/10/19 Page 3 of 5 Page ID #:579




  1   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
  2         PLEASE TAKE NOTICE that on November 18, 2019, at 1:30 p.m. or as soon
  3   thereafter as the matter may be heard in Courtroom 9A of the above-entitled Court
  4   located at 350 West 1st Street, Los Angeles, California, defendants Abel M. Tesfaye,
  5   Jason Quenneville, Ahmed Balshe, Wassim Salibi, The Weeknd XO, LLC, The
  6   Weeknd XO, Inc., The Weeknd XO Music, ULC, DaHeala & Co., LLC, SAL & CO
  7   Management LP, Sal & Co LP, XO&Co., Inc., UMG Recordings, Inc., Universal
  8   Music Group, Inc., Universal Music Publishing, Inc., Universal Music Corporation,
  9   Kobalt Music Publishing America, Inc., erroneously sued as Kobalt Songs Music
 10   Publishing, Inc., Warner Chappell Music, Inc., WB Music Corp., Songs Music
 11   Publishing LLC, also sued as Songs of SMP, and Artist Nation Management Group,
 12   Inc., will move the above-entitled Court, the Honorable Percy Anderson, United States
 13   District Judge presiding, for an Order dismissing the First Amended Complaint’s
 14   second through sixth claims for relief.
 15         The Motion to dismiss is brought pursuant to Federal Rule of Civil Procedure
 16   12(b)(6) and on the following grounds:
 17                1.    In their First Amended Complaint, plaintiffs repeat their
 18         Complaint’s first claim for direct copyright infringement, in which they
 19         allege that a musical composition they claim to have written in the United
 20         Kingdom was copied by defendants in their creation in Los Angeles,
 21         California, of a recorded composition titled, A Lonely Night.
 22                2.    Plaintiffs’ second and third claims are for, respectively,
 23         contributory and vicarious copyright infringement, but plaintiffs fail to
 24         comply with the Court’s August 23, 2019 Order (Doc. 56) and, instead,
 25         plaintiffs continue to provide only conclusory allegations against all
 26         defendants, who plaintiffs also allege are direct infringers, and plaintiffs
 27         merely allege that if those defendants are not direct infringers then they
 28         are contributory or vicarious infringers.
                                                  1
Case 2:19-cv-02507-PA-MRW Document 67 Filed 10/10/19 Page 4 of 5 Page ID #:580




  1               3.     Plaintiffs’ fourth, fifth, and sixth claims for relief are state
  2         law claims for, respectively, an accounting, imposition of a constructive
  3         trust, and unjust enrichment, two of which claims plaintiffs allege they
  4         bring as an alternative to their copyright claims if the alleged use of
  5         plaintiffs’ work was secretly licensed by one of two defendants that
  6         plaintiffs have dismissed from this case. But:
  7                      (a)   Plaintiffs fail to comply with the Court’s August 23,
  8               2019 Order that they expressly allege that their sixth claim for
  9               relief is alleges as an alternative to their copyright claims;
 10                      (b)   Plaintiffs also fail to comply with the Court’s August
 11               23, 2019 Order that they include in their state law claims well-
 12               pleaded allegations supporting a secret license theory and, instead,
 13               plaintiffs merely allege both that they believe defendants are likely
 14               to claim a license was issued but that plaintiffs do not believe a
 15               license was issued;
 16                      (c)   If, as plaintiffs allege, defendants’ use was licensed,
 17               then plaintiffs’ claims, if any, are against the dismissed defendants
 18               and plaintiffs have no viable state law claims against any of the
 19               defendants remaining in the action; and
 20                      (d)   If, as plaintiffs also allege a license was not issued,
 21               then plaintiffs’ state law claims are each preempted by the
 22               Copyright Act of 1976, 17 U.S.C. Sections 101 et seq., and 17
 23               U.S.C. Section 301(a).
 24         This Motion is based upon this Notice of Motion and Motion, the accompanying
 25   Memorandum of Points and Authorities, the pleadings and papers on file in this action,
 26   the matters of which this Court may take judicial notice, and such additional matters
 27   and oral argument as may be offered in support of the Motion.
 28   ///
                                                  2
Case 2:19-cv-02507-PA-MRW Document 67 Filed 10/10/19 Page 5 of 5 Page ID #:581




  1         This Motion is made following the conference of counsel pursuant to L.R. 7-3,
  2   which took place on September 19, 2019.
  3   Dated: October 10, 2019                         /s/ Peter Anderson
  4                                                  Peter Anderson, Esq.
                                                     Nicolette Vairo, Esq.
  5                                            DAVIS WRIGHT TREMAINE LLP
                                                   Attorneys for Defendants
  6                                                 ABEL M. TESFAYE,
                                              UNIVERSAL MUSIC GROUP, INC.,
  7                                               UMG RECORDINGS, INC.,
                                           UNIVERSAL MUSIC PUBLISHING, INC.,
  8                                         UNIVERSAL MUSIC CORPORATION,
                                                KOBALT MUSIC PUBLISHING
  9                                         AMERICA INC., WARNER CHAPPELL
                                           MUSIC, INC., WB MUSIC CORP., SONGS
 10                                           MUSIC PUBLISHING, LLC, JASON
                                              QUENNEVILLE, AHMED BALSHE,
 11                                         WASSIM SALIBI, THE WEEKND XO,
                                              LLC, THE WEEKND XO, INC., THE
 12                                         WEEKND XO MUSIC, ULC, DAHEALA
                                           & CO., LLC, SAL & CO MANAGEMENT
 13                                          LP, SAL & CO LP, and XO&CO., INC.

 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                3
